MEMORANDUM *
Because the Board completely failed to consider the effects of Sapp’s approved relative immigrant visa petition, see 8 U.S.C. §§ 1182(i)(l), 1255(a), it abused its discretion in denying her motion to reopen. See Watkins v. INS, 63 F.3d 844, 847, 849 (9th Cir.1995); see also Virk v. INS, 295 F.3d 1055,1059 (9th Cir.2002).
We remand to the Board for it properly to exercise its discretion in light of “all relevant factors,” Arrozal v. INS, 159 F.3d 429, 433 (9th Cir.1998), “both favorable and unfavorable,” id. (internal quotation marks omitted).
PETITION GRANTED.
Judge TROTT dissents.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.